Per Curiam. This matter comes before the Court on a motion to dismiss filed by Respondent. Respondent’s motion states as follows: “1. That the claim herein seeks the recovery of $2,025.00 for the delivery of one electrometer to the Illinois Department of Law Enforcement. 2. That prior to the filing of this claim, Claimant filed an identical claim seeking $2,025.00 for the delivery of one electrometer to Respondent (Fisher Scientific Co., 32 Ill.Ct.Cl.__) 3. That a third claim was filed by Claimant subsequent to the claim herein for $8,100.00 for the delivery of four electrometers. (78-CC-718) 4. That Claimant, in fact, delivered four electrometers to Respondent as alleged in the third complaint. (78-CC-718) 5. That the claim herein duplicates a portion of the third complaint/7S-CC-718y) 6. That Ill. Rev. Stat., Ch. 37, Sec. 26, (1977) states that there shall be but one satisfaction of any cause of action. 7. That Ill. Rev. Stat., Ch. 110, Sec. 48(c), (1977) states that another action pending between the same parties for the same cause is a ground for dismissal.” Motion for dismissal in this cause is hereby granted and said cause dismissed. All the matters contained herein can be disposed of in Case No. 78-CC-718.